Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  October 30, 2019                                                             Bridget M. McCormack,
                                                                                              Chief Justice

  160164 & (25)                                                                      David F. Viviano,
                                                                                     Chief Justice Pro Tem
  160166 & (20)
                                                                                   Stephen J. Markman
                                                                                        Brian K. Zahra
  NICHOLAS DAVID BURNETT,                                                         Richard H. Bernstein
           Plaintiff-Appellee,                                                    Elizabeth T. Clement
                                                                                  Megan K. Cavanagh,
                                                                                                   Justices
  v                                                     SC: 160164
                                                        COA: 349497
                                                        Genesee CC: 14-312262-DP
  TRACY LYNN AHOLA,
           Defendant-Appellant,
  and
  DEREK AHOLA,
           Defendant.

  _________________________________________/

  NICHOLAS DAVID BURNETT,
           Plaintiff-Appellee,
  v                                                     SC: 160166
                                                        COA: 349484
                                                        Genesee CC: 14-312262-DP
  TRACY LYNN AHOLA,
           Defendant,
  and
  DEREK AHOLA,
           Defendant-Appellant.

  _________________________________________/


         On order of the Court, the motions for immediate consideration are GRANTED.
  The applications for leave to appeal the August 14, 2019 orders of the Court of Appeals
  are considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the June 3, 2019 order of the Genesee Circuit Court denying the defendants’
  motions to lift the stay of discovery, we VACATE that part of the December 15, 2016
  order of the circuit court staying discovery, and we REMAND this case to that court for
  further consideration. We DIRECT the Genesee Circuit Court to assign a different judge
  to preside over further proceedings in this case.

        On remand, the circuit ourt shall: (1) conduct an evidentiary hearing in open court
  and on the record and determine whether the plaintiff committed intrinsic fraud or fraud
  on the court during the proceedings under the Revocation of Paternity Act (ROPA),
                                                                                                            2

MCL 722.1431 et seq., considering all relevant evidence that has been or may be
discovered after entry of the ROPA judgment; and (2) if so, determine to what, if any,
remedy the defendants are entitled. We DIRECT the circuit court to expedite its
consideration and resolution of this case.

      We do not retain jurisdiction.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.
                               October 30, 2019
             b1023t
                                                                                   Clerk